{¶ 24} I concur in judgment only and write separately only in caution. In this matter, the Cleveland police department was served with an order stating that they were to return to defendants approximately $174,000 seized from them. The officer in charge refused to comply with that order. The police then notified the federal authorities of the existence of the money, a warrant was issued, and the police turned the money over to the federal authorities pursuant to that warrant.
 {¶ 25} I concur with the majority in this matter that the trial court was without jurisdiction over the res (the money) and that, hence, ultimately the decision of the federal court that the order was void was appropriate. However, it is important that this court make clear that parties ignore court orders at their peril. There is no question in my mind that were this order not void, the Cleveland police, upon proper service of an appropriately prepared motion to show cause, would, in fact, be in contempt of court and the trial court would have had available to it the entire panoply of coercive remedies and sanctions allowed under that finding.